[Cite as In re Adoption of A.L.H., 2015-Ohio-3317.]


                                       COURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


                                                      :   JUDGES:
                                                      :
                                                      :   Hon. Sheila G. Farmer, P.J.
                                                      :   Hon. John W. Wise, J.
IN RE ADOPTION OF A.L.H.                              :   Hon. Patricia A. Delaney, J.
                                                      :
                                                      :   Case No. 15CA07
                                                      :
                                                      :
                                                      :
                                                      :
                                                      :   OPINION


CHARACTER OF PROCEEDING:                                  Appeal from the Richland County Court
                                                          of Common Pleas, Probate Division,
                                                          Case No. 20145014



JUDGMENT:                                                 REVERSED AND REMANDED




DATE OF JUDGMENT ENTRY:                                   August 18, 2015




APPEARANCES:

For Petitioners-Appellants:                               For Mother-Appellee:

CHARLES D. LYNCH                                          No Appearance
6 West 3rd St. -- #200
Mansfield, OH 44902-1200
Richland County, Case No. 15CA07                                                     2

Delaney, J.

         {¶1} Petitioners-Appellants Paternal Grandparents appeal the January 8, 2015

judgment entry of the Richland County Court of Common Pleas, Probate Division.

                         FACTS AND PROCEDURAL HISTORY

         {¶2} Petitioners-Appellants Paternal Grandparents were given legal custody of

their grandchild, A.L.H. on March 1, 2013 by the Crawford County Court of Common

Pleas, Juvenile Division. A.L.H. had originally been placed with Paternal Grandparents

in June 2012. Mother-Appellee was determined unable to care for A.L.H. due to her

incarceration and heroin addiction. Pursuant to an order by the Crawford County Court

of Common Pleas, Juvenile Division, Maternal Grandmother was granted visitation with

A.L.H.

         {¶3} On February 27, 2014, Paternal Grandparents filed a petition for adoption

of A.L.H. with the Richland County Court of Common Pleas, Probate Division. The trial

court held a hearing on July 2, 2014 to determine whether consent to adoption was

required under R.C. 3107.07. Father of A.L.H. consented to adoption. Mother contested

the adoption. At the conclusion of the hearing, the trial court stated on the record

Mother's consent to adoption was not required pursuant to R.C. 3107.07(A). The trial

court scheduled a second hearing to determine whether the adoption was in the best

interest of A.L.H.

         {¶4} On December 3, 2014, a hearing was held before the trial court to

determine whether the adoption was in the best interest of A.L.H. Sarah Dean of the

Village Network Treatment Foster Care Agency testified at the hearing. On December

17, 2013, Dean conducted a home study pursuant to R.C. 3107.031 for the purpose of
Richland County, Case No. 15CA07                                                       3


ascertaining whether Paternal Grandparents were suitable to adopt A.L.H. Dean

testified that Paternal Grandparents met the standards for adoption of A.L.H. Dean

testified, however, she was concerned that if visitation with Maternal Grandmother

terminated after the adoption, it would have a detrimental effect on A.L.H. Dean felt the

placement with Paternal Grandparents was appropriate but adoption by Paternal

Grandparents would not be the least detrimental thing for A.L.H.

      {¶5} On January 8, 2015, the trial court issued its judgment. It stated:

      The Court, upon a careful and thorough review of the evidence

      submitted, taking into consideration the demeanor, veracity, and

      truthfulness, of the witness testimony and upon a careful weighing of the

      same determines that Petitioners [Paternal Grandparents] failed to prove

      by the requisite standard that the adoption would be in the best interest of

      the minor sought to be adopted. Accordingly, the Petition for Adoption of

      Minor filed February 27, 2014 is hereby dismissed.

      {¶6} It is from this judgment Paternal Grandparents now appeal.

                             ASSIGNMENTS OF ERROR

      {¶7} Paternal Grandparents raise six Assignments of Error:

      {¶8} "I. THE TRIAL COURT COMMITTED ERROR BY APPLYING AN

INCORRECT BURDEN OF PROOF TO THE EVIDENCE SUBMITTED.

      {¶9} "II. THE TRIAL COURT COMMITTED ERROR BY GIVING UNDUE

CONSIDERATION        TO    THE    CHILD'S    VISITATION      WITH    HER     MATERNAL

GRANDMOTHER.
Richland County, Case No. 15CA07                                                        4


       {¶10} "III. THE ASSESSOR'S INITIAL HOME STUDY REPORT DID NOT

COMPLY WITH THE REQUIREMENTS OF OHIO REVISED CODE §3107.031 AND

THE COURT ERRED IN NOT ORDERING THE ASSESSOR TO REDO OR

SUPPLEMENT THE REPORT OR APPOINT A DIFFERENT ASSESSOR TO REDO

OR SUPPLEMENT THE REPORT.

       {¶11} "IV. THE TRIAL COURT COMMITTED ERROR IN NOT SETTING

FORTH ITS REASONS FOR DENYING THE ADOPTION PETITION AS REQUIRED

BY R.C. §3107.161.

       {¶12} "V. THE DENIAL OF THE ADOPTION PETITION BY THE PROBATE

COURT OF RICHLAND COUNTY WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.

       {¶13} "VI. THE DENIAL OF THE ADOPTION PETITION BY THE PROBATE

COURT OF RICHLAND COUNTY OHIO WAS AN ABUSE OF DISCRETION."

                                       ANALYSIS

                                           IV.

       {¶14} We start our analysis with the fourth Assignment of Error because it is

dispositive of this appeal. Paternal Grandparents argue in the fourth Assignment of

Error that the trial court erred in not setting forth its reasons for denying the adoption

petition pursuant to R.C. 3107.161. We agree.

       {¶15} In Ohio, an adoption proceeding is a two-step process involving a

“consent” phase and a “best-interest” phase. In re Adoption of A.M.L., 12th Dist. Warren

No. CA2015-01-004, 2015-Ohio-2224, ¶ 8 citing In re Adoption of Jordan, 72 Ohio

App.3d 638, 645, 595 N.E.2d 963 (12th Dist.1991). The trial court in this case found
Richland County, Case No. 15CA07                                                        5


Mother's consent to the adoption was not necessary. Mother has not appealed that

finding. Paternal Grandparents' arguments in this appeal concern the trial court's best

interest finding.

       {¶16} We review a probate court's decision to grant or deny an adoption petition

under an abuse of discretion standard. In re Adoption of Ridenour, 61 Ohio St. 3d 319,

320, 574 N.E.2d 1055 (1991). An abuse of discretion implies a decision that is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217,

219, 450 N.E.2d 1140 (1983).

       {¶17} A trial court's determination of what is in the best interest of a child in a

contested adoption proceeding must be made after consideration of the factors provided

in R.C. 3107.161(B). In re Adaption of A.M.L., supra, citing In re Adoption of Cotner,

12th Dist. Fayette Nos. CA2002–02–004 and CA2002–02–005, 2002–Ohio–5145, ¶ 6;

In re Adoption of Kat. P., 5th Dist. Fairfield Nos. 10CA16, 10CA17, 2010-Ohio-3623.

R.C. 3107.161(B) reads:

       (B) When a court makes a determination in a contested adoption

       concerning the best interest of a child, the court shall consider all relevant

       factors including, but not limited to, all of the following:

       (1) The least detrimental available alternative for safeguarding the child's

       growth and development;

       (2) The age and health of the child at the time the best interest

       determination is made and, if applicable, at the time the child was

       removed from the home;
Richland County, Case No. 15CA07                                                     6


      (3) The wishes of the child in any case in which the child's age and

      maturity makes this feasible;

      (4) The duration of the separation of the child from a parent;

      (5) Whether the child will be able to enter into a more stable and

      permanent family relationship, taking into account the conditions of the

      child's current placement, the likelihood of future placements, and the

      results of prior placements;

      (6) The likelihood of safe reunification with a parent within a reasonable

      period of time;

      (7) The importance of providing permanency, stability, and continuity of

      relationships for the child;

      (8) The child's interaction and interrelationship with the child's parents,

      siblings, and any other person who may significantly affect the child's best

      interest;

      (9) The child's adjustment to the child's current home, school, and

      community;

      (10) The mental and physical health of all persons involved in the

      situation;

      (11) Whether any person involved in the situation has been convicted of,

      pleaded guilty to, or accused of any criminal offense involving any act that

      resulted in a child being abused or neglected; whether the person, in a

      case in which a child has been adjudicated to be an abused or neglected

      child, has been determined to be the perpetrator of the abusive or
Richland County, Case No. 15CA07                                                     7


      neglectful act that is the basis of the adjudication; whether the person has

      been convicted of, pleaded guilty to, or accused of a violation of section

      2919.25 of the Revised Code involving a victim who at the time of the

      commission of the offense was a member of the person's family or

      household; and whether the person has been convicted of, pleaded guilty

      to, or accused of any offense involving a victim who at the time of the

      commission of the offense was a member of the person's family or

      household and caused physical harm to the victim in the commission of

      the offense.

      {¶18} The January 8, 2015 judgment entry of the Richland County Court of

Common Pleas, Probate Division, states:

      The Court, upon a careful and thorough review of the evidence submitted,

      taking into consideration the demeanor, veracity, and truthfulness, of the

      witness testimony and upon a careful weighing of the same determines

      that Petitioners [Paternal Grandparents] failed to prove by the requisite

      standard that the adoption would be in the best interest of the minor

      sought to be adopted. Accordingly, the Petition for Adoption of Minor filed

      February 27, 2014 is hereby dismissed.

"When a court makes a determination concerning the best interest of the child during an

adoption proceeding, the legislature provided 11 non-exclusive factors the trial court

must consider." In re Adoption of K.R.T., 8th Dist. Cuyahoga Nos. 100252, 100253,

2014-Ohio-2532, ¶ 10. In this case, there is no indication in the January 8, 2015

judgment entry that the trial court considered the mandatory R.C. 3107.161(B) factors
Richland County, Case No. 15CA07                                                             8

before finding adoption was not in the best interests of A.L.H. See In re Adoption of

K.R.T., 2014-Ohio-2532, ¶ 11. The December 3, 2014 hearing does not reflect any

discussion by the trial court of the R.C. 3107.161(B) factors.

       {¶19} In light of the trial court's failure to indicate that it considered the statutory

factors, we find the trial court abused its discretion in denying the petition for adoption.

The January 8, 2015 judgment entry is hereby reversed and remanded. On remand, the

trial court is to reconsider its decision as to whether the adoption is in the best interests

of A.L.H. If the trial court reaches the same conclusion, it is to demonstrate it considered

the factors set forth in R.C. 3107.161(B).

                                      I.-III. and V.-VI.

       {¶20} Based on our finding as to the fourth Assignment of Error, we find it is

premature to rule on the first, second, third, fifth, and sixth Assignments of Error.
Richland County, Case No. 15CA07                                                     9


                                    CONCLUSION

      {¶21} The judgment of the Richland County Court of Common Pleas, Probate

Division, is reversed and remanded for further proceedings consistent with this opinion

and law.

By: Delaney, J.,

Farmer, P.J. and

Wise, J., concur.